PER CURIAM.
Appellant was adjudicated guilty and sentenced to one years’ imprisonment after a jury trial on charges of unlawful burning of land.
We have carefully reviewed the record on appeal and the briefs filed herein, and our consideration thereof requires a conclusion that no reversible error was committed in the trial court. Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969); Collins v. State, 230 So.2d 711 (Fla.App. 4th, 1970). Accordingly, the judgment appealed herein is affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.